DETAILED ACTION
	In Response to Application filing on 3/21/2022 Claims 1-16 are pending, and Claims 14-16 are withdrawn after Restriction/Election Requirement from 1/19/2022. Claims 1-13 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because in Fig. 2, the labeled elements 12, 11 appear to be switched as [0054] indicates that 12 is the circumferential frame and 11 is the light transmissive window within the frame.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected because Claim 1 recites “the window having internal structures defining fluid flow passages therein” in (a). “(T)he window” should be replaced with “the light transmissive window”. Same for the phrases “with the internal structures distributed across the length and width of said window” and “with the internal structures creating reflective and refractive surfaces within said window” in (a), in which “said window” should be replaced with “said light transmissive window”. Claim 5, 6, and 9 are also objected because they recite “the window” or “said window”, which should be replaced in order to maintain language consistency. 
Claim 2 is objected because Claim 2 recites “said passages comprise laterally aligned channels”. “(S)aid passages” should be replaced with “said fluid flow passages”. Claim 3 is also objected because it recites “said passages”, which should be replaced in order to maintain language consistency.
Claim 3 is objected because Claim 3 recites “said channels are triangular and/or quadrangular in profile”. “(S)aid channels” should be replaced with “said intersecting channels”. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “a drive operatively associated with said carrier and said frame and configured for advancing said carrier platform and said resin cassette away from one another”. However, it was unclear if “said carrier” and “said carrier platform” refer to “a removable carrier platform” or “a carrier platform engagement assembly”. Thus, claim 9 is rejected for being indefinite. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 9 recites the broad recitation “a removable carrier platform or a carrier platform engagement assembly positioned above said window”, and the claim also recites “said carrier” and “said carrier platform” which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 10 is rejected because it fails to clearly point out which claim it depends on. For purpose of compact prosecution, claim 10 is treated as depending from claim 9. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over 2020/0061919 (“Price et al.”) in view of US Pub. No. 2016/0193786 (“Moore et al.”).
Regarding claim 1, Price et al. teaches a resin cassette for an additive manufacturing apparatus (Fig. 1, “window cassette 12”), the resin cassette comprising: 
(a) A light transmissive window configured to pass the image therethrough ([0006], “an optically transparent semipermeable member, on which the semipermeable member a three-dimensional object can be produced”), the window having internal structures defining fluid flow passages therein ([0006], “a fluid supply bed in or adjacent to the semipermeable member and configured to feed a polymerization inhibitor through the semipermeable member”; “(i) a first channel array having an inlet orifice and an outlet orifice; and (ii) a second channel array interdigitated with, but separate from, the first channel array”), with the internal structures distributed across the length and width of the window (Fig. 3), and with the internal structures creating reflective and refractive surfaces within the window (Price et al. teaches a semipermeable member with internal structures through which light passes through. Since all optically semipermeable member has reflective and refractive optical property, Price et al. teaches the semipermeable member with internal structures through which light passes through creates reflective and refractive surfaces within the window); 
And (b) a circumferential frame connected to and surrounding the window ([0006], “a frame surrounding and connected to the semipermeable member”), the window and frame together forming a well configured to receive a light polymerizable resin (Fig 1 & 2, frame 12f and semipermeable member 12d forms a well to receive photopolymerizable resin 15); 
Wherein the shape of the internal structures is progressively varied across the length and width of the window to reduce reflections and/or refractions within the window when the image is projected therethrough (Fig. 4, Price et al. teaches the internal structures 23a and 23b having progressively varied cross-sectional shape).
However, Price et al. does not explicitly teach projecting an enlarged projected image through said resin cassette. Here, since the prior art teaches the light engine is capable of projecting a three-dimensional image of the object that is typically projected for photopolymerization, and projecting an enlarged image does not affect the structure of the light engine, as explained in Claim Interpretation, Price et al. teaches a light engine capable of projecting an enlarged projected image through said resin cassette. 
In the alternative, Price et al. does not explicitly teach a light engine projecting an enlarged projected image through said resin cassette. Moore et al. teaches an additive manufacturing apparatus (Fig. 2), comprising a light engine capable of projecting an enlarged projected image through said resin cassette ([0271], “the light engine or light engine assembly 130 includes condenser lens assembly 132 and a digital light processing (DLP) system including a digital micromirror device (DMD) 134 and an optical or projection lens assembly 136 (which may include an objective lens).”).
Moore et al. and Price et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the light engine in Price et al. to incorporate an optical or projection lens assembly as taught by Moore et al., because using an optical or projection lens assembly in an light engine is known in the prior art and one of ordinary skill in the art could have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results. 
Regarding the limitations “the apparatus having a light engine and a cassette mount operatively associated therewith, the light engine configured for projecting an enlarged projected image through said resin cassette when positioned on said cassette mount”, these limitations pertain to the additive manufacturing apparatus, however, claim 1 is directed to a resin cassette. Thus, the limitations do not further limit the structure of the resin cassette and are considered to be intended use. Claim 1 contains limitations which are directed to intended uses or capabilities of the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114, Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) and Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) for further details.
	Regarding claim 2, Price et al. teaches the internal structures comprise walls ([0065], Price et al. teaches the internal structures of the window cassette comprises fluid channels such as 23a and since fluid channels inherently comprise walls, Price et al. teaches the internal structures of window cassette comprise walls) and the passages comprise laterally aligned channels (Fig. 3, channels 23a and 23b are laterally aligned).
	Regarding claim 3, Price et al. teaches the internal structures comprise pillars (Fig. 4, channels 23a and 23b comprise pillars) and the passages comprise intersecting channels ([0067], “the first channel array 21 and second channel array 22”; “the channel(s) 23a, 23b”; Fig. 3, channels 23a and 23b intersect with 21 and 21’).
	Regarding claim 4, Price et al. teaches the channels are quadrangular in profile (Fig. 3& Fig. 6A-7B, channels 23a and 23b are quadrangular in profile).
	Regarding claim 5, Price et al. teaches the window comprises a sandwich of at least top portion (Fig. 2, 12d), an intermediate portion (Fig. 2, 12a and 12b), and a bottom portion (Fig. 2, 12c), and the internal structures are formed in the intermediate portion (Fig. 3, [0065], Price et al. teaches the internal structures are formed in an intermediate portion 12a).
	Regarding claim 6, Price et al. teaches the window bottom portion comprises glass ([0064], “the impermeable member 12c may comprise glass or other transparent material”).
	Regarding claim 7, Price et al. teaches the top portion comprises a polymer with a fluorophore dispersed therein ([0064], “the semipermeable member 12d may comprise an amorphous fluoropolymer (e.g., perfluoropolymers, such as TEFLON AF® fluoropolymers)”).
	Regarding claim 8, Price et al. teaches the intermediate layer comprises a second polymer layer comprising a polydimethylsiloxane (PDMS) layer ([0049], “a fluid bed layer, such as provided by a gas permeable material, optionally containing channels or cavities, such as a permeable polymer (e.g., poly(dimethylsiloxane) (PDMS)”).
	Regarding claim 9, Price et al. teaches a bottom-up additive manufacturing apparatus (Fig. 1, “a bottom-up stereolithography apparatus 100”), comprising: 
(a) A frame (Fig. 2, “a frame 12f”); 
(b) A resin cassette associated with the frame (Fig. 2, “window cassette 12”), the resin cassette comprising: 
(i) A light transmissive window configured to pass the image therethrough ([0006], “an optically transparent semipermeable member, on which the semipermeable member a three-dimensional object can be produced”), the window having internal structures defining fluid flow passages therein ([0006], “a fluid supply bed in or adjacent to the semipermeable member and configured to feed a polymerization inhibitor through the semipermeable member”; “(i) a first channel array having an inlet orifice and an outlet orifice; and (ii) a second channel array interdigitated with, but separate from, the first channel array”), with the internal structures distributed across the length and width of the window (Fig. 3), and with the internal structures creating reflective and refractive surfaces within the window (Price et al. teaches a semipermeable member with internal structures through which light passes through. Since all optically semipermeable member have reflective and refractive optical properties, Price et al. teaches the semipermeable member with internal structures through which light passes through creates reflective and refractive surfaces within the window); 
And (ii) a circumferential frame connected to and surrounding the window ([0006], “a frame surrounding and connected to the semipermeable member”), the window and frame together forming a well configured to receive a light polymerizable resin (Fig 1 & 2, frame 12f and semipermeable member 12d forms a well to receive photopolymerizable resin 15); 
Wherein the shape of the internal structures is progressively varied across the length and width of the window to reduce reflections and/or refractions within the window when the image is projected therethrough (Fig. 4, Price et al. teaches the internal structures 23a and 23b having progressively varied cross-sectional shape); 
(c) A light source positioned below the resin cassette and positioned for projecting an image through the window (Fig. 1, “a light source 13 (e.g., a UV light source)”; [0043], “the basic three-dimensional image of the object that is typically projected for photopolymerization”); 
(d) A removable carrier platform or a carrier platform engagement assembly positioned above the window (Fig. 1, “a drive assembly 14”) and operatively associated with the frame ([0063], “The drive assembly 14 may be operatively associated with the carrier 10 and window cassette 12”); 
And (e) a drive operatively associated with the carrier and the frame and configured for advancing the carrier platform and the resin cassette away from one another ([0063], “The drive assembly 14 may be configured to advance the carrier 10 away from the window cassette 12 a distance z.”).
However, Price et al. does not explicitly disclose projecting an enlarged projected image through said resin cassette. Here, since the prior art teaches the light engine is capable of projecting a three-dimensional image of the object that is typically projected for photopolymerization, Price et al. teaches a light engine capable of projecting an enlarged projected image through said resin cassette and thus meets all of the structural limitations as claimed.
In the alternative, Price et al. does not explicitly teach a light engine projecting an enlarged projected image through said resin cassette. Moore et al. teaches an additive manufacturing apparatus (Fig. 2), comprising a light engine capable of projecting an enlarged projected image through said resin cassette ([0271], “the light engine or light engine assembly 130 includes condenser lens assembly 132 and a digital light processing (DLP) system including a digital micromirror device (DMD) 134 and an optical or projection lens assembly 136 (which may include an objective lens).”).
Moore et al. and Price et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the light engine in Price et al. to incorporate an optical or projection lens assembly as taught by Moore et al., because using an optical or projection lens assembly in an light engine is known in the prior art and one of ordinary skill in the art could have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results. 
Regarding claim 11, Price et al. teaches the internal structures define fluid flow passages therein ([0006], “a fluid supply bed in or adjacent to the semipermeable member and configured to feed a polymerization inhibitor through the semipermeable member”; “(i) a first channel array having an inlet orifice and an outlet orifice; and (ii) a second channel array interdigitated with, but separate from, the first channel array”), the apparatus further comprising an inhibitor supply operatively associated with the fluid flow passages ([0006], “a fluid supply bed in or adjacent to the semipermeable member and configured to feed a polymerization inhibitor through the semipermeable member”).
Regarding claim 12, Price et al. teaches the inhibitor supply comprises an oxygen concentrator ([0022], “the fluid supply may comprise an oxygen-enriched gas at a pressure less than atmospheric pressure”).
Regarding claim 13, Price et al. teaches a controller operatively associated with the light source and the drive ([0043], “a local controller that contains and executes operating instructions”; [0063], “The drive assembly 14 may be configured to advance the carrier 10 away from the window cassette 12 a distance z.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2020/0061919 (“Price et al.”) in view of US Pub. No. 2016/0193786 (“Moore et al.”).
Regarding claim 10, Price et al. does not teach the light source comprises a micromirror array.
Moore et al. teaches a bottom-up additive manufacturing apparatus (Fig. 2), comprising a light source which comprises a micromirror array ([0108], “the light source or pattern forming element comprises a digital (or deformable) micromirror device (DMD) with digital light processing (DLP), a spatial modulator (SLM), or a microelectromechanical system (MEMS) mirror array…”).
Moore et al. and Price et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing process. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the light source in Price et al. to incorporate a micromirror array as taught by Moore et al., because using a micromirror array as light source is known in the prior art and one of ordinary skill in the art could have combined the element as claimed with no change in its respective functions, and the combination would have yielded predictable results. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754